DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the recitation of amended claim 1, lines 1-3: “A microcontroller comprising in an integrated circuit package a single chip comprising a central processing unit and a plurality of peripheral units and a plurality of port bit circuits provided through at least one input/output, wherein each port bit circuit comprises a latch for providing an output signal for the input/output port” in combination with the rest of the claim is not taught by the prior art on record. Furthermore, the Remarks filed 03/02/2022 (last paragraph on page 9 through page 10), demonstrates that the combination of Ware and Simmons that the type of I/O port is intended for high speed transmission ZBR command” does not address the total data length as needed in the claim. Similar limitations to claim 1 also recited in Claim 11, lines 1-6, and Claim 16, lines 1-6.  Thus claims 1-21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references indicate the current state of the art: US 20220047178 A1, US 11129308 B1, US 20060168429 A1, and US 6795448 B1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184




/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184